Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: typographical error. The term “which” in line 5 should be replaced with “wherein the” or the like.  Appropriate correction is required.

Claim 1 objected to because of the following informalities: typographical error. The term “the basis” should be replaced with “a basis” or the like.  Appropriate correction is required.

Claim 15 objected to because of the following informalities: typographical error. The term “the MR band” should be replaced with “a MR band” or the like.  Appropriate correction is required.

Claim 16 objected to because of the following informalities: typographical error. The term “the patient” should be replaced with “a patient” or the like.  Appropriate correction is required.

Claim 1 objected to because of the following informalities: typographical error. The parenthesis “(“ in line 5 should be removed.  Appropriate correction is required.

Claim 18 objected to because of the following informalities: typographical error. The term “the basis” should be replaced with “a basis” or the like.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the radiometer antenna" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim should depend from claim 1 or claim 2 (which discloses a radiometer antenna).
Claim 6 also recites the limitation "the amplifier " in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the amplifier” refers back to the “low-noise amplifier” or is a different amplifier.
	Claims 7-8 are rejected for depending on claim 6.

Claim 7 recites the limitation "the noise signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same as the noise source in claim 2 or is different.

Claim 8 recites the limitation "the noise signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same as the noise source in claim 2 or is different.

Regarding claim 10, the limitations “wherein measuring by the radiometer comprises measuring by a plurality of radiometers for respectively different body regions that can be illuminated a plurality of body temperatures at different depths of the patient to be examined” (emphasized) is considered unclear. The claim language wording does not make sense and the scope is unclear.

Claim 12 also recites the limitation "the amplifier " in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the amplifier” refers back to the “low-noise amplifier” or is a different amplifier.

Regarding claim 13, the limitations “wherein measuring by the radiometer comprises measuring by a plurality of radiometers for respectively different body regions that can be illuminated a plurality of body temperatures at different depths of the patient to be examined” (emphasized) is considered unclear. The claim language wording does not make sense and the scope is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontius (US 2011/0263969).

Regarding claim 1, Fontius teaches a method for operating an MR system comprising at least one MR body coil and a control device connected to the at least one MR body coil, the method comprising: 
	measuring, by at least one radiometer, at least one body temperature of a body region, which body region can be illuminated by the respective radiometer, of a patient to be examined by the MR system [See Fig. 2-3, wherein the temperature is measured using the microwave sensors. Microwave sensors are considered radiometers because they measure microwave radiation. See also rest of reference.], 
	comparing the measured body temperature with a limit temperature [Fig. 3, wherein max temperatures are measured. Then this max temperature is used to comparison in further pulses in the pulse sequence. See also ¶0040-0046 and claims 18 and 35. See also rest of reference.], and 
	bringing an MR transmit power directed at the patient closer to the limit temperature on the basis of a result of the comparison [Fig. 3, wherein the max temperature is determined for pulses N1 and N2. Then the pulse at the end of the figure is brought to the max temperature. See also ¶0040-0046 and claims 18 and 35. See also rest of reference.].

Regarding claim 6, Fontius further teaches wherein the radiometer has a low-noise amplifier and at least one measured signal measured by the radiometer antenna and then amplified by the amplifier is supplied to and is evaluated by the control device [¶0041, wherein the temperature measurement is amplified and noise is suppressed (low-noise). The signal is then used to control future pulses, see claims 18 and 35. See also rest of reference.].

Regarding claim 14, Fontius teaches an MR body coil comprising: 
	an MR antenna [Fig. 4, MR coils 8a-c and 6a-d. See also rest of reference.]; 
	at least one radiometer antenna [See Fig. 2, wherein the temperature is measured using the microwave sensors T. Microwave sensors are considered radiometers because they measure microwave radiation. See also rest of reference.], and 
	an amplifier connected downstream of the radiometer antenna [¶0041, wherein an amplifier is used to amplify the measurement signal of the microwave sensors. See also rest of reference.].

Regarding claim 17, Fontius further teaches wherein the MR body coil is a head coil, a head/neck coil, a spine coil and/or an abdomen coil [Fig. 4, wherein coils 6a-d are located on the abdomen of the patient. See also rest of reference.].

Regarding claim 18, Fontius teaches an MR system comprising: 
	at least one MR body coil comprising at least one radiometer antenna [See Fig. 2, wherein the temperature is measured using the microwave sensors T. Microwave sensors are considered radiometers because they measure microwave radiation. See also rest of reference.], and an amplifier connected downstream of the radiometer antenna [¶0041, wherein an amplifier is used to amplify the measurement signal of the microwave sensors. See also rest of reference.]; 
[Fig. 3, wherein max temperatures are measured. Then this max temperature is used to comparison in further pulses in the pulse sequence. See also ¶0040-0046 and claims 18 and 35. See also rest of reference.], and bring an MR transmit power closer to the 2019P24389limit temperature on the basis of a result of the comparison  [Fig. 3, wherein the max temperature is determined for pulses N1 and N2. Then the pulse at the end of the figure is brought to the max temperature. See also ¶0040-0046 and claims 18 and 35. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fontius, in view of Hand (“Monitoring of deep brain temperature in infants using multi-frequency microwave radiometry and thermal modelling”).

Regarding claim 2, Fontius teaches the limitations of claim 1, which this claim depends from.
	However, Fontius is silent in teaching wherein the radiometer is a Dicke radiometer comprising a radiometer antenna, a noise source and a Dicke switch, and the Dicke switch is switched over alternately between the radiometer antenna and the noise source.
	Hand, which is also in the field of radiometers, teaches wherein the radiometer is a Dicke radiometer comprising a radiometer antenna, a noise source and a Dicke switch, and the Dicke switch is switched over alternately between the radiometer antenna and the noise source [Fig. 1, see Dicke switch/pin diodes, reference noise source, and antenna. See also section 2.2. and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand because Fontius specifically cites Hand’s radiometer and Fontius states there are advantages of using the radiometer disclosed by hand, such as measuring temperature non-invasively and of deeper-lying areas of the examination object [Fontius - ¶0029-0034.]. 

Regarding claim 5, Fontius teaches the limitations of claim 1, which this claim depends from.

	However, Fontius is silent in teaching wherein a useful band of the radiometer lies outside an MR band.
	Hand further teaches wherein a useful band of the radiometer lies outside an MR band [Fig. 1, wherein the radiometer operates in the GHz range and the MRI would operate in the MHz range as disclosed by Fontius. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand because Fontius specifically cites Hand’s radiometer and Fontius states there are advantages of using the radiometer disclosed by hand, such as measuring temperature non-invasively and of deeper-lying areas of the examination object [Fontius - ¶0029-0034.]. By combining the teachings of Fontius and Hand, the a useful band of the radiometer (microwave sensors in Fontius) lies outside an MR band, since Hand discloses that the radiometers operate in the GHz range [Hand – See Fig. 1]. 

Regarding claim 7, Fontius teaches the limitations of claim 6, which this claim depends from.
	Fontius further teaches wherein the signal supplied to the control device [¶0041, claims 18 and 35. See also rest of reference.]. 
	However, Fontius is silent in teaching wherein the noise signal has its original frequency.
[See Table 1, wherein the noise is at the original frequency.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand because Fontius specifically cites Hand’s radiometer and Fontius states there are advantages of using the radiometer disclosed by hand, such as measuring temperature non-invasively and of deeper-lying areas of the examination object [Fontius - ¶0029-0034.]. 
	
Regarding claim 10, Fontius teaches the limitations of claim 1, which this claim depends from.
	Fontius further teaches wherein measuring by the radiometer comprises measuring by a plurality of radiometers for respectively different body regions that can be illuminated a plurality of body temperatures [Fig 2, wherein there are a plurality of microwave sensors T. See also rest of reference.].  
	However, Fontius is silent in teaching measuring at different depths of the patient to be examined.
	Hand, which is also in the field of radiometers, teaches measuring at different depths of the patient to be examined [Fig. 1, wherein the sensor measures different frequencies, and therefore, different depths. See also temperature depth profiles. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand because Fontius specifically cites Hand’s radiometer and Fontius states there are advantages of using the [Fontius - ¶0029-0034.].

Regarding claim 11, Fontius and Hand teaches the limitations of claim 5, which this claim depends from.
	Fontius further teaches an examination subject is heated as a result of being irradiated with radio waves (e.g., 40 MHz to 500 MHz).
	However, Fontius is silent in teaching wherein the useful band is above the MR band with a frequency interval of at least 5 MHz.
	Hand further teaches wherein the useful band is above the MR band with a frequency interval of at least 5 MHz [Fig. 1, wherein the radiometer operates in the GHz range and the MRI would operate in the MHz range as disclosed by Fontius. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand because Fontius specifically cites Hand’s radiometer and Fontius states there are advantages of using the radiometer disclosed by hand, such as measuring temperature non-invasively and of deeper-lying areas of the examination object [Fontius - ¶0029-0034.]. By combining the teachings of Fontius and Hand, the a useful band of the radiometer (microwave sensors in Fontius) lies outside an MR band, since Hand discloses that the radiometers operate in the GHz range [Hand – See Fig. 1]. 

Regarding claim 12, Fontius and Hand teaches the limitations of claim 2, which this claim depends from.
	Fontius and Hand further teaches wherein the radiometer has a low-noise amplifier and at least one measured signal measured by the radiometer antenna and then amplified by the amplifier is supplied to and is evaluated by the control device [Fontius - ¶0041, wherein the temperature measurement is amplified and noise is suppressed (low-noise). The signal is then used to control future pulses, see claims 18 and 35. See also rest of reference. Hand – See Fig. 1 and page 1900, wherein the microwave components are low-noise and there is an amplifier. Further, the output is connected to a processor to determine a temperature depth profile. See also rest of reference.].

Regarding claim 13, Fontius teaches the limitations of claim 6, which this claim depends from.
	Fontius further teaches wherein measuring by the radiometer comprises measuring by a plurality of radiometers for respectively different body regions that can be illuminated a plurality of body temperatures [Fig 2, wherein there are a plurality of microwave sensors T. See also rest of reference.].  
	However, Fontius is silent in teaching measuring at different depths of the patient to be examined.
	Hand, which is also in the field of radiometers, teaches measuring at different depths of the patient to be examined [Fig. 1, wherein the sensor measures different frequencies, and therefore, different depths. See also temperature depth profiles. See also rest of reference.].
[Fontius - ¶0029-0034.].

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fontius, in view of previously cited Hand, and in further view of Erturk (“Monitoring local heating around an interventional MRI antenna with RF radiometry”).

Regarding claim 3, Fontius and Hand teaches the limitations of claim 2, which this claim depends from.
	However, Fontius and Hand are silent in teaching wherein the Dicke switch is connected to the noise source during transmit phases of the MR system and is connected to the radiometer antenna during non-transmit phases of the MR system.
	Erturk, which is also in the field of radiometers, teaches wherein the Dicke switch is connected to the noise source during transmit phases of the MR system and is connected to the radiometer antenna during non-transmit phases of the MR system [See Fig. 3-4 and section 3.B, wherein the Dicke switch is switched during transmit phases of the MR system and during non-transmit phase, is connected to the radiometer antenna. See also rest of reference.].
[Erturk - See page 1411, conclusion section.].

Regarding claim 4, Fontius and Hand teaches the limitations of claim 2, which this claim depends from.
	Fontius further teaches wherein the radiometer is alternately connected during non-transmit phases [See Fig. 3].
	However, Fontius and Hand are silent in teaching wherein the Dicke switch is switched over during transmit phases of the MR system, such that the Dicke switch is connected alternately to the radiometer antenna and the noise source during non- transmit phases of the MR system.
	Erturk, which is also in the field of radiometers, teaches wherein the Dicke switch is switched over during transmit phases of the MR system, such that the Dicke switch is connected alternately to the radiometer antenna and the noise source during non- transmit phases of the MR system [See end of section 3.B. wherein the Dicke switch is switched after 5 seconds, then a 5 second pause, and 0.5 second intervals. Receiver gain calibration data were acquired at ≤1 min intervals using the Dicke switch to switch between the 50 Ω termination and the loopless antenna. See also Section 3.C. wherein then transmission occurs with excitation pulses. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand with the teachings of Erturk because Erturk is similar to both Fontius and Hand because Erturk also teaches measuring temperature in MRI using radiometers and Erturk further teaches that the disclosed radiometer provides accurate temperature without artifacts [Erturk - See page 1411, conclusion section.]. Further, it would have been obvious to try the Dicke switch is switched over during transmit phases of the MR system, such that the Dicke switch is connected alternately to the radiometer antenna and the noise source during non- transmit phases of the MR system because Fontius teaches the radiometer is active during part of the non-transmit phase and is also not active during part of the non-transmit phase [See Fig. 3 of Fontius.]. 

Regarding claim 8, Fontius and Hand teaches the limitations of claim 2, which this claim depends from.
	Fontius and Hand are silent in teaching wherein the noise signal supplied to the control device has a down-converted frequency.
	Erturk further teaches wherein the noise signal supplied to the control device has a down-converted frequency [See Section 3.B and 3.C. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius and Hand with the teachings of Erturk because Erturk is similar to both Fontius and Hand because Erturk also teaches [Erturk - See page 1411, conclusion section.]. Further, it would have been obvious to try the Dicke switch is switched over during transmit phases of the MR system, such that the Dicke switch is connected alternately to the radiometer antenna and the noise source during non- transmit phases of the MR system because Fontius teaches the radiometer is active during part of the non-transmit phase and is also not active during part of the non-transmit phase [See Fig. 3 of Fontius.]. 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fontius, in view of previously cited Erturk.

Regarding claim 9, Fontius teaches the limitations of claim 1, which this claim depends from.
	Fontius further teaches wherein the information is displayed at a user interface of the MR system [Fig. 4, display 20. ¶0012].
	However, Fontius is silent in teaching the information is the measured body temperature.
	Erturk further teaches the information is the measured body temperature and is displayed [See Fig. 7b-e. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius with the teachings of Erturk because Erturk is similar to Fontius because Erturk also teaches measuring temperature in MRI [Erturk - See page 1411, conclusion section.]. Therefore, it would have been obvious to try displaying the measured temperature information of Erturk on the display disclosed by Fontius.

Regarding claim 15, Fontius teaches the limitations of claim 14, which this claim depends from.
	Fontius is silent in teaching further comprising an input blocking filter connected downstream of the radiometer antenna and is designed to block the MR band.
	Erturk further teaches further comprising an input blocking filter connected downstream of the radiometer antenna and is designed to block the MR band [See section 3.B. to 3.C. .
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius with the teachings of Erturk because Erturk is similar to Fontius because Erturk also teaches measuring temperature in MRI using radiometers and Erturk further teaches that the disclosed radiometer provides accurate temperature without artifacts [Erturk - See page 1411, conclusion section.]. 

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Fontius, in view of cited Schillak (US 10,288,711).

Regarding claim 16, Fontius teaches the limitations of claim 14, which this claim depends from.
	Fontius further teaches wherein a housing wall of the MR body coil and/or a cushion for supporting the patient, situated between the radiometer antenna and the patient [Fig. 2, wherein the housing coil 8 is between the radiometers T and patient. See also rest of reference.]
	However, Fontius is silent in teaching is impedance-matched.
	Schillak further teaches wherein a housing wall of the MR body coil and the overall RF coil is impedance-matched [Col. 8, lines 22-42; Col. 10-11, lines 46 – 9. See also rest of reference].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fontius with the teachings of Schillak because Schillak teaches it is known in the art to impedance match the RF coil  [Schillak - Col. 8, lines 22-42; Col. 10-11, lines 46 – 9.] to acquire MRI signals to form an MR image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896